Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Catherine Shultz, on April 13, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1-17 have been amended as shown below.     

1.  (currently amended) An extract of Rhodospirillum rubrum that is obtained by extracting R. rubrum with a solvent mixture of petroleum ether and methanol containing sodium chloride, wherein the petroleum ether has a boiling point between 60 °C and 80 °C, wherein the R. rubrum is extracted for a period of time between 10 minutes and 48 hours at a temperature between 8 °C and 37 °C, while mixing the R. rubrum cells with the solvent mixture, and wherein the ratio of petroleum ether to methanol comprising sodium chloride in the solvent mixture is between 10:1 and 1:10  

Rhodospirillum rubrum 

3.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum Rhodospirillum rubrum 


4.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum ratio of petroleum ether to methanol comprising sodium chloride in the solvent mixture is between 8:1 and 1:8 

5.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum and wherein the ratio of petroleum ether to methanol containing sodium chloride in the solvent mixture is 1:1 

6.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum amount of sodium chloride in the methanol in the solvent mixture is between 0.02% and 0.04% by weight 

7.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum 

8.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum group consisting of group consisting of 

9.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum 8 [[7]], wherein said extract comprises rhodovibrin, 1-hydroxy-spirilloxanthin, 3,4-didehydrorhodopin, chloroxanthin, bacteriopheophytin a, rhodopin, spirilloxanthin, 3,4-dihydrospirilloxanthin, phytyl derivative of bacteriopheophytin a, ubiquinol-10, ubiquinone-9, ubiquinone-10 and rhodoquinone-10.   

10.  (currently amended)  The petroleum ether extract of Rhodospirillum rubrum 

11.  (currently amended)  The petroleum ether extract of Rhodospirillum rubrum 

12.  (currently amended)  The petroleum ether extract of Rhodospirillum rubrum 

13.  (currently amended)  The petroleum ether extract of Rhodospirillum rubrum or infection.    

14.  (currently amended) The petroleum ether extract of Rhodospirillum rubrum 

15.  (currently amended) A food supplement with LDL-cholesterol lowering properties, comprising the petroleum ether extract of Rhodospirillum rubrum 

16.  (currently amended) A [[The]] foodstuff comprising the [[a]] food supplement according to claim 15.  

17.  (currently amended) A method for the production of the [[an]] petroleum ether extract Rhodospirillum rubrum of claim 1, comprising the steps of: 
a) providing Rhodospirillum rubrum 
b) providing a biphasic mixture having about a 1:1 ratio by volume of petroleum ether that has a boiling point between 60 ºC and 80 ºC and methanol that comprises about 0.03% by weight of sodium chloride 
c) mixing the cells of step a) with the biphasic mixture of step b) for about 1 to 3 hours a temperature between 15 °C and 25 °C; [[and]] 
d) separating the petroleum ether phase from the methanol phase of the biphasic mixture; and 
e) isolating the petroleum ether phase, thereby obtaining the petroleum ether extract of Rhodospirillum rubrum 


The following is an examiner’s statement of reasons for allowance.  The claimed invention is free of the prior art.  Parson et al. (“The biosynthesis of ubiquinone and rhodoquinone from p-hydroxybenzoate and p-hydroxybenzaldehyde in Rhodospirillum rubrum,” J Biol Chem 240(4):1855-1863, 1965), cited in Applicants’ IDS, disclose a method of making an extract of Rhodospirillum rubrum, by extracting lyophilized cells of this bacterium with a mixture of ether and ethanol.  This extract was dried and re-dissolved in petroleum ether.  The petroleum ether solution was extracted five times with 95% methanol.  See p. 1856, left col.  In the reference, the petroleum ether and the methanol are not combined to form a solvent mixture; they are used separately.  Also, the methanol contains 5% water and does not contain sodium chloride.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-13